Citation Nr: 1327982	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  10-10 578	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error in a July 2009 decision of the Board of Veterans' Appeals (Board) that denied the Veteran's claim for service connection for a psychiatric disability.



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to October 1959.

This matter comes before the Board in response to a July 2009 request that was interpreted as a motion for review and revision on the basis of clear and unmistakable error following a July 8, 2009 Board decision.

The Virtual VA electronic claims file has been reviewed; a review of the documents reveals that it contains a July 2013 written brief pertinent to the issue on appeal.


FINDINGS OF FACT

1.  In a July 8, 2009 decision, the Board denied service connection for a psychiatric disability. 

2.  The Veteran's July 2009 motion did not identify a Board decision to which the motion relates, nor did he set forth clearly and specifically any allegations of clear and unmistakable error of fact or law in the July 2009 Board decision, the legal or factual bases for such allegations, or why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1404(a), (b) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

While the moving party has not been provided a notice letter with regard to this issue, the United States Court of Appeals for Veterans Claims has directed that the Veterans Claims Assistance Act of 2000 does not apply to claims of clear and unmistakable error.  See Livesay v. Principi, 15 Vet. App. 165 (2001). 

Analysis

The current issue deals with a July 2009 Board decision which denied entitlement to service connection for a psychiatric disability.  The claim was denied in an August 2003 rating decision on the basis that the Veteran's psychiatric problems had existed prior to service and that there had been no evidence presented which found that the Veteran's psychiatric problems were permanently aggravated beyond the normal progression by his active duty service.  See 38 U.S.C.A. § 1111 (West 2002).  

In April 2004 the Veteran perfected his appeal to the Board, and in November 2006 the Board remanded the issue in order to afford the Veteran a VA examination to determine whether his psychiatric disorder was incurred in or caused by his service, and, if it had preexisted his service, whether it had been aggravated in service.  The Veteran failed to appear for his May 2009 VA examination.  In the July 2009 decision, the Board indicated that it had to proceed based on the evidence or record.  It was essentially concluded that there was a personality disorder found in service and that this was not subject to compensation under VA law.  It was further held that the disorder pre-existed service and was not aggravated by service or by a superimposed event or injury.  It was finally concluded that any current acquired psychiatric disorder was first shown years after service, and nothing credible in the record before the Board established a nexus between current impairment and service.

As the August 2003 rating decision was affirmed by the Board, the rating decision was subsumed by the Board's final appellate decision.  38 C.F.R. § 20.1104 (2012).  A decision of the Board is final, with the exceptions that a Board decision is subject to a motion for reconsideration under 38 C.F.R. § 20.1000 (2012) or a motion for revision on the grounds of clear and unmistakable error under 38 U.S.C.A. § 7111.

A motion for revision of a Board decision based on clear and unmistakable error must be in writing, and must be signed by the moving party or that party's representative.  38 C.F.R. § 20.1404(a).  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable Department of Veterans Affairs file number; and the date of the Board decision to which the motion relates.  Id.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Id.  A motion for revision based on clear and unmistakable error must also set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Id.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under these subparts.  38 C.F.R. § 20.1404(a), (b).

In this case, a July 2009 correspondence from the Veteran was received by the Board and acknowledged as a motion for revision based on clear and unmistakable error in the July 2009 Board decision.  However, this correspondence failed to meet the requirements of 38 C.F.R. § 20.1404(a), as it did not reference the date of the Board decision, nor does it even appear to have been written after receipt of the July 2009 Board decision.  Despite being initially interpreted by VA as a motion for revision based on clear and unmistakable error in the July 2009 Board decision, the correspondence references only the May 2009 supplemental statement of the case and does not identify or make reference to the July 2009 Board decision.

Furthermore, a motion for revision based on clear and unmistakable error must set forth clearly and specifically the alleged errors contained in the Board decision.  As the July 2009 correspondence was not written in response to the July 2009 Board decision and does not address the July 2009 Board decision in any way, it cannot meet the legal requirements of 38 C.F.R. § 20.1404(b), as it fails to include any allegation of error relating to the rationale set forth in the July 2009 Board decision.  To maintain an adequate motion for revision based on clear and unmistakable error in the July 2009 Board decision, the Veteran must address with specificity the Board's reasoning and provide specific allegations of legal or factual error.

In July 2013 the Veteran's representative submitted a written brief entitled "Motion for revision due to clear and unmistakable error."  While this motion does identify the July 2009 Board decision, it also fails to provide any allegations of clear and unmistakable error of fact or law in that decision.  The Summary of Argument states only that "[a]ppellant provided written arguments in support of this request for revision.  They are incorporated herein by reference."  The brief goes on to state that because the Veteran had no diagnosis of a mental health condition prior to service, the presumption of soundness should prevail.  See 38 U.S.C.A. § 1111.  Rather than providing any allegation of error, this statement is in direct agreement with the rationale provided in the July 2009 Board decision, which states that because no psychiatric disability had been diagnosed at the time of the entrance examination, "[t]hus, the Board finds that the presumption of a sound condition at service entrance attaches in this case."  There is no specific allegation of error in the Board decision on this matter.  The brief contains no other allegations of VA error, and the Board can find no statement within the July 2013 written brief which could constitute a specific allegation of clear and unmistakable error of fact or law in the July 2009 Board decision.

Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404, the motion must be dismissed without prejudice.



ORDER

The motion is dismissed without prejudice to refiling.


	                       ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404 is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2012).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


